Citation Nr: 0002355	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

l.  Entitlement to restoration of a 30 percent rating for the 
residuals of a left knee meniscectomy with degenerative 
arthritis, prior to June 15, 1992.

2.   Entitlement to an increased rating for the residuals of 
a left knee meniscectomy with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to August 
1961.

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
September 1999.  Each time, it was remanded for further 
development.  In August 1998, during the course of the 
appeal, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, raised the rating 
for the veteran's service-connected left knee disability from 
10 percent to 30 percent.  The effective date of that rating 
was June 15, 1992.  

During the course of the appeal, the veteran moved on several 
occasions.  He now resides in the jurisdiction of the VARO in 
Des Moines, Iowa.  

Since the September 1999 remand, the veteran has appointed 
the American Legion to represent him.  In November 1999, the 
American Legion submitted comment and argument in support of 
the veteran's claim for an increased rating for his service-
connected left knee disability.  Thereafter, the case was 
returned to the Board for further appellate action.  


REMAND

In a brief written in January 2000, the veteran's 
representative noted that in a June 1991 rating decision, 
notice of which was issued on June 27, 1991, the veteran's 
rating for his service-connected left knee disability was 
reduced from 30 percent to 10 percent, effective June 1, 
1990.  The representative raised contentions to the effect 
that the veteran disagreed with that reduction in a statement 
received on June 15, 1992, but that the RO had failed to 
adjudicate the issue of entitlement to restoration of the 30 
percent rating.  Such issue is inextricably intertwined with 
the current increased rating issue on appeal. 

In his written brief, the veteran's representative also 
raised contentions to effect that the veteran should have a 
total rating because he was unable to work due to service-
connected disability.  Finally, the representative cited 
Esteban v. Brown, 6 Vet. App. 259 (1994) and requested that 
the surgical scar(s) on the veteran's left knee be separately 
rated from the other symptomatology associated with the 
veteran's service-connected left knee disability.  

The evidence shows that the veteran's primary complaints 
regarding his left knee are occasional locking and 
instability and rather constant pain, which is exacerbated by 
prolonged standing and sitting or negotiating stairs or 
uneven ground.  There is objective evidence of tenderness 
about the knee, some generalized swelling of the knee, 
weakened movement, excess fatigability, and marked crepitus 
on flexion and extension.  X-rays show degenerative changes 
in the knee, variously described as moderate to severe.  
Post-surgical left knee midline scarring has also been 
identified.  The record does not reflect consideration of 
VAOPGCPREC 9-98, establishing that separate ratings are 
assignable for instability of a joint and arthritis of a 
joint with limitation of motion, in adjudication of the 
increased rating claim.

In light of the above, the Board believes that additional 
development is required prior to further appellate review. 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue of 
entitlement to restoration of a 30 
percent rating for the residuals of a 
left knee meniscectomy with degenerative 
arthritis, prior to June 15, 1992.  The 
veteran and his representative should be 
provided notice of the determination, and 
the applicable appellate rights.

2.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
the residuals of a left knee meniscectomy 
with degenerative arthritis, with 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994), DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and VAOPGCPREC 9-98, as 
appropriate, with regard to separate 
ratings based on findings of left knee 
instability, if any, left knee arthritis 
and post-surgical left knee scarring.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, both the 
veteran and his representative should be provided a 
supplemental statement of the case on all issues in appellate 
status and afforded the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 



